DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
 
Election/Restrictions

Claims 1, 3, 4, 6, 11, 16, 17, 19 - 25, 27, and 28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 33 - 39, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/03/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Beverly Lubit on 03/07/2022.
The application has been amended as follows: 

In the claims:

(A) Claims 37 and 38 have been cancelled.

(B) Claims 6 and 33 - 36 have been amended as follows:

6. (Currently amended) A liposome according to claim 1, wherein said polyethylene glycol-phospholipid component is DSPE-PEG(2000) [distearoylphosphatidylethanolamine- polyethylene glycol (2000)].  
33. (Currently amended) A method of magnetic resonance imaging of an organ or organ structure in a mammal, comprising the steps of: (a) administering the magnetic resonance contrast agent according to claim 27 to the mammal; and (b) taking images of the organ or organ structure in the mammal.  

34. (Currently amended) A method according to claim 33, wherein said magnetic resonance contrast agent enhances a magnetic resonance image of a tumor in [[a]] the mammal.  

35. (Currently amended) A method according to claim 33, wherein the concentration of the liposome in said magnetic resonance contrast agent is 1-50 mg/mL.  

36. (Currently amended) A method of magnetic resonance imaging of an organ or organ structure in a mammal pre-administered with the magnetic contrast agent according to claim 27 comprising the step of: (i) taking images of the organ or organ structure in the mammal.  

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the combination of particular mol% ratios of the liposome components, particularly the narrow range of 6-7 mol % for the PEG-phospholipid component.  The closest prior art is Mulder et al. (of record; from IDS; 2004 Bioconjug. Chem. 15: 799-806; “Mulder”).  Mulder teaches an MRI contrast agent comprising a targeted, pegylated, paramagnetic liposome comprising the following: (1) Gd.DTPA.BSA; (2) DSPC; (3) cholesterol; (4) DSPE-PEG2000; and (5) DSPE-PEG2000-targeting ligand in a molar ratio of 0.75/1.10/1/0.075/0.075 .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/Jennifer Lamberski/Primary Examiner, Art Unit 1618